      Case 2:21-cv-00015-TLN-KJN Document 3 Filed 01/21/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSH WISE,                                          No. 2:21–CV–15 TLN KJN PS

12                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS TO
                                                         DISMISS FOR LACK OF
13           v.                                          SUBJECT MATTER JURISDICTION

14   KAREN HORTON,                                       (ECF No. 1, 2)

15                       Defendant.
16

17           Plaintiff, who proceeds without counsel in this action, requested leave to proceed in forma

18   pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 2.) Plaintiff’s application in support of his

19   request to proceed in forma pauperis makes the showing required by 28 U.S.C. § 1915.

20   Accordingly, the court grants plaintiff’s request to proceed in forma pauperis.

21           The determination that a plaintiff may proceed in forma pauperis does not complete the

22   required inquiry. Under 28 U.S.C. § 1915, the court is directed to dismiss the case at any time if

23   it determines that the allegation of poverty is untrue, or if the action is frivolous or malicious, fails

24   to state a claim on which relief may be granted, or seeks monetary relief against an immune

25   defendant.

26           For the reasons discussed below, the court concludes that it lacks federal subject matter

27   jurisdiction over the action. Accordingly, the court recommends that the action be dismissed.

28   ///
                                                        1
      Case 2:21-cv-00015-TLN-KJN Document 3 Filed 01/21/21 Page 2 of 3


 1          DISCUSSION

 2          A federal court has an independent duty to assess whether federal subject matter

 3   jurisdiction exists, whether or not the parties raise the issue. See United Investors Life Ins. Co. v.

 4   Waddell & Reed Inc., 360 F.3d 960, 967 (9th Cir. 2004); accord Rains v. Criterion Sys., Inc., 80

 5   F.3d 339, 342 (9th Cir. 1996). The court must sua sponte dismiss the case if, at any time, it

 6   determines that it lacks subject matter jurisdiction. Fed. R. Civ. P. 12(h)(3). A federal district

 7   court generally has original jurisdiction over a civil action when: (1) a federal question is

 8   presented in an action “arising under the Constitution, laws, or treaties of the United States” or (2)

 9   there is complete diversity of citizenship and the amount in controversy exceeds $75,000. See 28

10   U.S.C. §§ 1331, 1332(a). However, under the Rooker-Feldman doctrine, federal courts have no

11   jurisdiction to reexamine or set aside a judgment of a state court. Henrichs v. Valley View Dev.,

12   474 F.3d 609, 613 (9th Cir. 2007) (“Essentially, the doctrine bars state-court losers complaining

13   of injuries caused by state-court judgments rendered before the district court proceedings

14   commenced from asking district courts to review and reject those judgments.”); see also Rooker

15   v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court of Appeals v. Feldman,

16   460 U.S. 462 (1983).

17          Here, plaintiff (a California citizen) alleges diversity jurisdiction in a controversy over

18   $100,000 against Karen Horton, an Oregon defendant. (ECF No. 1 at 4.) Plaintiff states Horton

19   “claimed on a proof of service form . . . that she served [him] with a summons, complaint and

20   civil coversheet” at an address in Paradise, Ca in 2018. Plaintiff states he “has never met or seen
21   the defendant in his life.” Thus, plaintiff claims that “due to the fraud by providing false proof of

22   service, a default judgment was issued” against him. Plaintiff names the following causes of

23   action: fraud, intentional infliction of emotional distress, libel. He requests the court “quash the

24   proof of service” and award $100,000 in punitive damages.

25          Given the scope of these allegations, the undersigned finds the claims stated in the

26   complaint are barred by Rooker-Feldman. The core of plaintiff’s complaint concerns the
27   proceedings in state court, and plaintiff’s requested relief (mainly to “quash the proof of service”)

28   would have this court effectively be reversing the state court’s judgment. This a federal court
                                                       2
      Case 2:21-cv-00015-TLN-KJN Document 3 Filed 01/21/21 Page 3 of 3


 1   cannot do. See, e.g., Grant v. Unifund CCR Partners, 2012 WL 379911 (C.D. Cal. Feb.6, 2012)

 2   (dismissing under Rooker-Feldman where plaintiff challenged service of process in a state court

 3   proceeding after discovering default judgment had been entered against him); Fleming v. Gordon

 4   Law Group, P.C., 723 F. Supp. 2d 1219 (N.D. Cal. 2010) (same); Williams v. Cavalry Portfolios

 5   Servs., LLC, 2010 WL 2889656 (C.D. Cal. July 20, 2010) (holding that plaintiff was essentially

 6   seeking relief from state court default judgment, and so claims were precluded by Rooker-

 7   Feldman). Thus, the court recommends dismissal for lack of subject matter jurisdiction. See,

 8   e.g., Grant v. Unifund CCR, LLC, 577 F. App'x 693, 696 (9th Cir. 2014) (finding that because

 9   Rooker-Feldman barred subject matter jurisdiction over certain claims, the proper procedure was

10   for those claims to be considered by the state court).

11                                ORDER AND RECOMMENDATIONS

12             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma

13   pauperis is GRANTED.

14             Further, IT IS HEREBY RECOMMENDED that:

15             1. The action be DISMISSED for lack of subject matter jurisdiction; and

16             2. The Clerk of Court be directed to CLOSE this case.

17   These findings and recommendations are submitted to the United States District Judge assigned to

18   the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days after

19   being served with these findings and recommendations, plaintiff may file written objections with

20   the court and serve a copy on all parties. Such a document should be captioned “Objections to
21   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

22   objections within the specified time may waive the right to appeal the District Court’s order.

23   Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57

24   (9th Cir. 1991).

25   Dated: January 21, 2021

26
27
     wise.15
28
                                                       3
